Opinion filed August 29, 2014




                                        In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-14-00205-CV
                                    __________

                      IN RE PHILLIP WADE HANNA


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Phillip Wade Hanna, has brought a mandamus action against the
Honorable Michael Moore, Judge of the 29th District Court of Palo Pinto County,
Texas. He alleges that Judge Moore has not ruled on a motion that Relator filed
with the district court in which he sought enforcement or sanctions in connection
with his ex-wife’s failure to deliver certain property in accordance with the divorce
decree. On August 15, 2014, we requested a response from the real party in
interest, Lora Kay Hanna. Lora contends in her response that Relator has not paid
a filing fee for the pleadings that he has mailed to the district court, nor has he filed
an affidavit of indigency. Lora also notes that Relator has not requested that
citation be issued, nor has citation been served on her in the enforcement action.
Thus, Lora alleges that there are no pleadings that are properly before the trial
court on which the trial court has failed to rule.
       Although Relator attached to his petition for writ of mandamus a copy of his
motion for enforcement, a letter to Lora’s attorney enclosing his motion, a letter to
Judge Moore requesting that he set a hearing on the motion, and two letters to the
district clerk regarding his motion, Relator did not attach certified or sworn copies
of those documents as required under TEX. R. APP. P. 52. In addition, as Lora
points out in her response, Relator was required to pay a filing fee to initiate his
suit to enforce the divorce decree and was required to notify Lora of the suit by
citation.   See TEX. FAM. CODE. ANN. § 9.001 (West Supp. 2013); TEX. R.
CIV. P. 99, 106–07, 110, 124–26, 145. Relator has not shown that he has met
either of these requirements. Therefore, we hold that Relator has not presented us
with sufficient documentation to demonstrate that he is entitled to mandamus
relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).
       We deny Relator’s petition for writ of mandamus.


                                                     PER CURIAM


August 29, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2